Citation Nr: 0007139	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-11 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as 
pes planus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 10 percent disability rating.  Service connection for a 
bilateral foot disorder, claimed as pes planus, was denied.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case in May 1998.  In June 1998, 
the veteran presented testimony at a personal hearing before 
the Hearing Officer (HO) at the local VARO.  At the 
conclusion of the hearing the veteran submitted a VA Form 9, 
Appeal to the Board, pertaining to his PTSD claim.  However, 
the Board notes that his personal hearing testimony, once 
transcribed and certified by the transcriber on June 29, 
1998, was accepted as a substantive appeal as to his claim 
for service connection for pes planus.  Cf. Tomlin v. Brown, 
5 Vet. App. 355, 358 (1993) (hearing testimony before the RO, 
when reduced to writing, can constitute a substantive 
appeal).  In any case, the HO confirmed and continued the 
denial of the benefits sought by supplemental statement of 
the case issued in July 1998.  The veteran failed to report 
for his scheduled December 1998 personal hearing before a 
Member of the Board.


FINDINGS OF FACT

1.  The veteran's service medical records do not mention the 
presence of a chronic foot disorder.

2.  The medical evidence of record does not reflect any 
diagnosis of pes planus.

3.  A nexus between the veteran's current bilateral foot 
symptomatology and service has not been demonstrated by 
competent medical evidence.

4.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a chronic bilateral foot 
disorder, claimed as pes planus, is plausible.

5.  The veteran's PTSD, as shown by recent VA examination, is 
primarily manifested by conflicts with peers and co-workers 
because of depressed mood and angry outbursts, productive of 
a Global Assessment of Functioning (GAF) score 
of 51.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral foot disorder, claimed as pes planus, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for an initial disability rating 
of 30 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.7, 4.126(a), Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the record included the veteran's service medical 
records, which show that he had an essentially normal 
clinical evaluation, on enlistment examination in January 
1967.  In September 1970, the veteran was seen with 
complaints of right ankle pain and swelling with attempts at 
use.  The veteran had been playing football and twisted the 
ankle while running.  Physical examination revealed moderate 
tenderness over both medial and lateral aspects of the ankle 
with moderately severe pain on 20 percent active and 40 
percent passive range of motion (ROM) of the ankle and foot.  
There was no crepitation or grating.  X-rays were negative.  
The impression was acute, severe sprain of the right ankle.  
The veteran was given an Ace bandage and crutches, told to 
ice and elevate the ankle and to decrease his duty.  He was 
placed on Sick Call for 5 days.  On follow-up examination, it 
was noted that the swelling had subsided and there was 
decreased tenderness.  The ankle was rewrapped with an Ace 
bandage.  There was no mention of the presence of any 
psychiatric disability during his period of active duty 
service.  The veteran also had an essentially normal clinical 
evaluation on separation examination in October 1970.

The veteran's service personnel records show that his primary 
military occupational specialty was the civilian equivalent 
of a Stock Clerk.  However, there is evidence that he served 
on a Boat Crew in the Republic of Vietnam.

VA outpatient treatment records developed between August 1995 
and April 1996 show that the veteran was seen on occasion 
with complaints of bilateral foot pain.  His examiners were 
unable to determine the pathology of the disorder; however, 
neuropathy from a lumbar spine disorder and vascular 
insufficiency were specifically ruled out.

In a November 1997 statement, the veteran indicated that 
while patrolling the MeKong Delta River aboard a river patrol 
boat, around 3 a.m., it came under fire by the Vietcong.  One 
officer was shot in the chest by a B40.  The veteran 
indicated that he was standing near the soldier at the time 
of the attack.  He stated that he was ordered to pick up the 
body, and his whole arm went through the body.  At that 
point, he dropped the body onto the floor of the boat.  He 
noted that after seeing this man's body, with a whole in his 
chest, it disturbed him to the point where he was ordered to 
see the chaplain and explain to him what had taken place and 
his fears.  Shortly thereafter, he was transferred to a 
barge.  The barge was also shot up by the Vietcong, and some 
people were wounded.  After that, he was transferred to a 
desk job.

In conjunction with his present claim the veteran was 
afforded a VA social industrial examination by a social 
worker in December 1997.  On evaluation, the veteran stated 
that he joined the Navy in 1967 to keep from going to 
Vietnam.  He went to basic training at the naval base in San 
Diego, California.  He was sent to Hawaii, but he was 
assigned shore duty.  He stayed three months cleaning 
barracks.  He was never on a ship during this time.  They 
sent him back to California, where he received further 
training before being sent to Vietnam.  There, he was 
assigned duty on a PBR (river patrol boat).  Their job was to 
make sure the Vietcong did not cross the Mekong Delta River.  
He spent seven months on the patrol boat.  He stated  that he 
really did not see a lot of death.  They fired at the 
Vietcong in the bush, but often "did not see if he hit or 
killed them."  On the boat, he "didn't want to get close," 
because he was afraid.  He claimed that the first major death 
that he witnessed "close-hand" on the boat "freaked him 
out."  He stated this incident "will stay with me 
forever."  A B40 rocket blast put a hole in a fellow soldier 
so big that when he was ordered to pick up the body to move 
it inside the quarters, his "arm went right through the 
body."  He state , "I began shaking, crying and couldn't do 
anything after that." They sent him to see the chaplain.  
They recommended that he be transferred to yeoman's duty at 
this time.  He. stayed in camp another month.  He was 
transferred to the barge duty until his tour in Vietnam ended 
three months later.  They sent him back to the States, 
whereupon he was discharged.  He was awarded the National 
Defense Medal, Vietnam Campaign and Bronze Star.  After 
service, he worked as a janitor and eventually took a job 
with Eastman-Kodak Company where he worked some 20 years, 
developing and handling film.  He stated that he was the only 
male in the department.  He could deal with females "fairly 
well," but he often got into arguments with other males.  
When people brought up his Service background, he got upset 
and depressed. This job ended in 1989 when Kodak closed. 
Since then, he "jumped from job to job."  The longest job 
he had was with T. B. Woods for five years as a shipping 
clerk for power transmission equipment.  He stated, 
"Everybody there got along."  When this company also 
closed, he got a job with the public works, where had been 
for the past 1.5 years.  

The veteran reported that he stays anxious and under stress a 
lot.  He noted that he has chronic pain and has to do a lot 
of standing in his present job.  His fellow workers complain 
about his temper and nervousness.  The veteran further noted 
that he had not gotten much medical treatment over the years.  
He indicated that his nerves gave him trouble from the 
beginning of his return home.  He noted that he suffered from 
nightmares, night sweats, flashbacks, depression and chronic 
irritability and nervousness.  The veteran stated that he 
drank excessively in the past, but he stopped without formal 
treatment.  He now drinks socially.  At times, however, he 
drinks to help him get to sleep.  He admitted to periodic 
suicidal thoughts two to three years ago.  At that time, he 
got rid of all the guns that he had around the house.  When 
the Persian Gulf War broke out, it caused a lot of increased 
anxiety.  He worried about his sons going into the military.  
He noted that he has been treated off and on by local 
community physicians who prescribe Valium.  He took it for a 
while, but he did not want to get addicted.  It caused him to 
have difficulty working, so he quit.  The veteran stated that 
he was hospitalized due to a back injury and had vascular 
surgery several years prior.  He started having trouble with 
his feet in 1995.  He also had problems with fluctuating 
blood pressure, but he does not have to take medications for 
this.  

On evaluation, it was noted that the veteran was cooperative, 
alert and oriented.  His memory was good with no obvious 
signs of hallucinations or psychosis during the interview.  
He did appear nervous and depressed.  He had much difficulty 
talking about his Vietnam experience.  He claimed that his 
nerves caused difficulty with his second marriage and the 
type of work that he chose to do in life. He had problems 
with authority figures and avoids conflict.  He tends to 
avoid crowds and has few close relationships.  The examiner 
noted that the veteran is still working and did maintain a 
20-plus year relationship with his wife and job at Eastman-
Kodak.  He had received very little treatment for his 
"nervous problems," and currently, was not in any mental 
health clinic program.  He did appear to have mild periods of 
anxiety, depression and sleep disturbances, which he handled 
with periodic medication and social drinking.  However, the 
examiner did not feel that the veteran had a traumatic 
experience that caused flashbacks, chronic anxiety and 
depression.  It was recommended that the veteran be further 
evaluated for probable PTSD.

Accordingly, the veteran was afforded a VA psychiatric 
examination in late-December 1997.  On evaluation, it was 
noted that the veteran presented as  fairly neatly dressed.  
He displayed poor eye contact.  He talked in a very low voice 
most of the time with his eyes closed.  His affect was 
constricted and shallow.  His mood was depressed and anxious.  
He admitted to flashbacks.  He stated that he sometimes sees 
the explosion when the rocket hit the boat.  He further noted 
that during the years one of the problems he had in keeping 
jobs and in relationships with women was his short temper and 
being verbally abusive.  However, he denied being physically 
abusive.  He admitted to some suicidal ruminations, but not 
intent.  There was no psychomotor retardation, and his 
thinking was coherent.  He had some vague paranoid ideations, 
persecutory in nature.  He said he was very suspicious and 
guarded.  He noted that he is always checking the perimeter 
and is hypervigilant.  The veteran also preferred to stay by 
himself.  He avoided crowded places.  He also stated that he 
reacts to noises with severe reactions.  He noted that he has 
had problems with concentration, but his memory is fairly 
good for old and recent events.  He stated he does not want 
to go to groups because he does not want to talk to other 
people about his problems.  He avoided talking about Vietnam, 
and stated that he did not think that any program is going to 
help him.  He was not taking any medications.  The mental 
disorder examiner thought that the veteran was confronted 
with death and serious injury.  The response involved fear 
and helplessness with recurrent and intrusive, distressing 
recollections of the event, recurrent and distressing dreams 
of the event; efforts to avoid thoughts, feelings or 
conversations associated with the trauma; markedly diminished 
interest or participation in significant activities, feelings 
of detachment or estrangement from others, restricted range 
of affect, irritability and outbursts of anger, 
hypervigilance, an exaggerated startle response, and 
difficulty concentrating.  The Axis I diagnoses were chronic, 
moderate PTSD and alcohol abuse in full remission.  Global 
assessment of functioning (GAF) was noted to be 51, 
reflective of moderate symptoms: depressed moods and angry 
outbursts, as well as moderate difficulties in social and 
occupational functioning: few friends and conflicts with 
peers and co-workers.

The veteran also presented testimony at a personal hearing 
held by the HO at the local VARO in June 1998.  As to his 
bilateral foot disorder, the veteran testified that he 
suffered a "double-sprain" of his ankle in service.  He 
stated that he was treated and off-duty for several days.  
Then all at once, his feet began hurting; they felt like 
there were little pins sticking him in the bottom of the 
foot.  In reference to his PTSD, the veteran reiterated 
symptoms of having angry outbursts at others, avoiding 
crowds, 2 prior marriages and not getting along with his 
current girlfriend.  At that time, he was not receiving 
treatment for his PTSD.

Analyses

I.  Service Connection

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)). 

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 
20, 1999) (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that a well grounded claim for 
service connection for a bilateral foot disorder, claimed as 
pes planus, has not been presented.

In the instant case, the veteran may have presented 
"satisfactory evidence," his service records and his 
statements under penalty of perjury, as to the manifestation 
of bilateral foot pain while engaging the enemy in wartime 
service.  See 38 U.S.C.A. § 1154(b) (West 1991).  
Nevertheless, in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  See Caluza, 
supra.  In the instant case, the veteran's service medical 
records do not show treatment for any chronic bilateral foot 
disorder, to include pes planus.  Although the veteran was 
treated for an acute, severe right ankle sprain in September 
1970, the record suggests that any pain resulting therefrom 
was transitory in nature as he had a normal clinical 
evaluation on separation examination in October 1970.  While 
the veteran has testified that he began to experience 
recurrent bilateral foot pain after this injury, the evidence 
of record does not contain any evidence of treatment until 
1995, almost 25 years after discharge from military service.  
Moreover, a nexus between his current bilateral foot pain and 
service has not been demonstrated by competent medical 
evidence.  The Board again notes that this wartime veteran's 
present statements and testimony do not satisfy the medical 
nexus requirement in service connection cases.  See Kessel, 
supra.  Indeed, lay parties are not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education and training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Grottveit 
v. Brown, 5 Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for service connection for bilateral 
foot disorder, claimed as pes planus, as imposed by 38 
U.S.C.A. § 5107(a) (West 1991).  The claim, therefore, must 
be denied.  Since the veteran has failed to present a well 
grounded claim for service connection for bilateral foot 
disorder, VA has no duty to assist him in the development of 
facts pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Initial Rating

The veteran's claim of entitlement to an initial disability 
evaluation in excess of 
10 percent for PTSD, is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Generally, a claim for an increased 
evaluation is considered to be well grounded.  
A claim that a condition has become more severe is well 
grounded where the condition was previously service- 
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

As a preliminary, it is noted that on November 7, 1996, 
various amendments became effective as to sections of the VA 
Schedule for Rating Disabilities pertaining to Mental 
Disorders.  As the veteran's original claim for service 
connection was received on in September 1997, the Board 
observes that only the 'new' version of the regulation is to 
be considered in the instant matter.

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

A 10 percent evaluation is required when occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is required when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is required when occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is required when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
required when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner which quantifies 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate its "reasons 
or bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

The VA General Counsel concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VA O.G.C.Prec. Op. No. 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1998).

With these considerations in mind, based on the current 
medical evidence of record, the Board finds that the 
schedular criteria for a 30 percent disability rating under 
the "new" mental disorders regulations are met.  Indeed, 
the veteran's recent VA mental disorder examination shows 
that he does have an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The VA 
examiner noted that the veteran's response to the disorder 
has involved fear and helplessness with recurrent and 
intrusive, distressing recollections of the event, recurrent 
and distressing dreams of the event; efforts to avoid 
thoughts, feelings or conversations associated with the 
trauma; markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, restricted range of affect, 
irritability and outbursts of anger, hypervigilance, an 
exaggerated startle response, and difficulty concentrating.

Although a GAF score of 51 is, as contended by the veteran's 
representative, at the low end of the range for moderate 
impairment, the evidence shows that the veteran's symptoms do 
not rise to the level warranting a 50 percent evaluation.  
His symptoms are not shown to arise to the level of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships that would warrant a 50 percent evaluation 
under the "new" regulations.

Granting the veteran the benefit of the doubt, the Board 
concludes that the schedular criteria for an initial 
disability rating of 30 percent, but no more, are met for the 
veteran's PTSD.



ORDER

The claim for service connection for a bilateral foot 
disorder, claimed as pes planus, is denied as not well 
grounded.

An initial disability rating of 30 percent for PTSD, but no 
more, is granted, subject to regulations governing the 
payment of monetary awards. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

